EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct obvious minor informalities as follows: 

Claim 3, “said peg a shape” has been replaced with –a shape—to correct an obvious oversight.

Claim 11, “the stationary first” and “the slidable second” have been replaced with –the first—and –the second—respectively for added clarity and consistency of terminology.  Additionally, “the desired” has been replaced with –a desired—for added clarity.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612